UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                           1/28/2020


In re:
                                                                          03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                          ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On January 16, 2020, the Plaintiffs’ Executive Committees (“Plaintiffs”) wrote to request

an extension of the dates set forth in ECF Nos. 5266 and 5413 as to defendants Yassin al Kadi,

Wa’el Jelaiden, and Soliman H.S. Al Buthe, including the January 17, 2020 deadline for the

plaintiffs to provide notice to the merits and personal jurisdiction defendants (other than Dallah

Avco and the Kingdom of Saudi Arabia) concerning the identities of Plaintiffs’ contemplated

experts and a generalized description of the subject matter of their anticipated reports and

testimonies. ECF No. 5687.

         On the same day, counsel for Yassin al Kadi responded, proposing that if the Jelaiden

deposition has not occurred by May 31, 2020, Plaintiffs’ expert disclosures with respect to Mr.

Kadi be due by June 30, 2020. ECF No. 5688. Mr. Kadi’s counsel also asked the Court to clarify

that its direction in ECF No. 5266 that Plaintiffs’ “inform Defendants of the identity of Plaintiffs’

experts and the topics on which those experts will provide an opinion” did not state, or

contemplate, that the notice of the identities was to be “general” and the topics “generalized,” as

Plaintiffs stated in their application. Id. Plaintiffs telephoned the Court ex parte on January 17,

2020, to accept Mr. Kadi’s counsel’s proposed limitations. 1


1
  The rush in this application—including a complaint from Kadi’s counsel that he was not given adequate
time to join in the extension, and that the Plaintiffs’ counsel called chambers to lodge its agreement with
        The Court issued an order on January 17, 2020, adjourning the deadline as to these three

defendants and stating that a follow-on order will be issued setting new deadlines.

        As to Mr. Al Buthe, the Court stays the deadlines outlined at ECF No. 5413 until 30 days

after the Court’s ruling on the Al Buthe sanctions motion.

        As to Mr. Kadi, the Court stays the deadlines outlined at ECF No. 5413 until either 30

days after Mr. Jelaiden’s deposition, or by June 30, 2020, whichever date comes earlier.

        As to Mr. Jelaiden, the Court stays the deadlines outlined at ECF No. 5413 until 30 days

after the Jelaiden deposition takes place.

        All the remaining deadlines at ECF No. 5413 should be adjusted accordingly for these

three plaintiffs.

        These deadlines will not be further extended.

        The Court GRANTS Mr. Al Kadi’s counsel’s request and directs that Plaintiffs’

submissions concerning the identities of their contemplated experts and descriptions of the

subject matter of their anticipated reports and testimonies comply with the specific language in

the Court’s orders at ECF Nos. 5266 and 5413.

SO ORDERED.




DATED:          January 28, 2020
                New York, New York




Kadi’s counsel’s limitations—is because the request was made one day before the deadline. Requests for
extensions must be made no less than 48 hours before the deadline.

                                                   2
